


116 HR 253 IH: Nevada Lands Bill Technical Corrections Act of 2019
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 253
IN THE HOUSE OF REPRESENTATIVES

January 4, 2019
Mr. Amodei (for himself and Mr. Horsford) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To modify the process of the Secretary of the Interior for examining certain mining claims on Federal lands in Storey County, Nevada, to facilitate certain pinyon-juniper-related projects in Lincoln County, Nevada, to modify the boundaries of certain wilderness areas in the State of Nevada, to fully implement the White Pine County Conservation, Recreation, and Development Act, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Nevada Lands Bill Technical Corrections Act of 2019.  2.Amendment to conveyance of Federal land in Storey County, NevadaSection 3009(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3751) is amended— 
(1)in paragraph (1)— (A)by striking subparagraphs (B) through (D) and redesignating subparagraph (E) as subparagraph (D); and 
(B)by inserting after subparagraph (A) the following:  (B)Federal landThe term Federal land means the land generally depicted as Federal land on the map. 
(C)MapThe term map means the map entitled Storey County Land Conveyance and dated June 6, 2018..  (2)in paragraph (3)— 
(A)in subparagraph (A)(i), by striking after completing the mining claim validity review under paragraph (2)(B), if requested by the County,; and  (B)in subparagraph (B)— 
(i)in clause (i)— (I)in the matter preceding subclause (I), by striking each parcel of land located in a mining townsite and inserting any Federal land; 
(II)in subclause (I), by striking mining townsite and inserting Federal land; and  (III)in subclause (II), by striking mining townsite (including improvements to the mining townsite), as identified for conveyance on the map and inserting Federal land (including improvements); 
(ii)by striking clause (ii);  (iii)by striking the subparagraph designation and heading and all that follows through With respect in the matter preceding subclause (I) of clause (i) and inserting the following: 
 
(B)Valid mining claimsWith respect; and  (iv)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately; 
(3)in paragraph (4)(A), by striking a mining townsite conveyed under paragraph (3)(B)(i)(II) and inserting Federal land conveyed under paragraph (2)(B)(ii);  (4)in paragraph (5), by striking a mining townsite under paragraph (3) and inserting Federal land under paragraph (2); 
(5)in paragraph (6), in the matter preceding subparagraph (A), by striking mining townsite and inserting Federal land;  (6)in paragraph (7), by striking A mining townsite to be conveyed by the United States under paragraph (3) and inserting The exterior boundary of the Federal land to be conveyed by the United States under paragraph (2); 
(7)in paragraph (9)— (A)by striking a mining townsite under paragraph (3) and inserting the Federal land under paragraph (2); and 
(B)by striking the mining townsite and inserting the Federal land;  (8)in paragraph (10), by striking the examination and all that follows through the period at the end and inserting the conveyance under paragraph (2) should be completed by not later than 18 months after the date of enactment of the Nevada Lands Bill Technical Corrections Act of 2019.; 
(9)by striking paragraphs (2) and (8);  (10)by redesignating paragraphs (3) through (7) and (9) and (10) as paragraphs (2) through (6) and (7) and (8) respectively; and 
(11)by adding at the end the following:  (9)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.. 
3.Facilitation of pinyon-juniper-related projects in Lincoln County, Nevada 
(a)Facilitation of Pinyon-Juniper-Related projects 
(1)Availability of special account under Lincoln County Land Act of 2000Section 5(b) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048) is amended— (A)in paragraph (1)— 
(i)in subparagraph (B), by inserting and implementation after development; and  (ii)in subparagraph (C)— 
(I)in clause (i), by striking ; and at the end and inserting a semicolon; and  (II)by adding at the end the following: 
 
(iii)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction projects and wildfire prevention planning activities, particularly for pinyon-juniper-dominated landscapes, and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or any subsequent revisions or amendments to that plan; and; and  (B)by adding at the end the following: 
 
(3)Cooperative agreementsThe Director of the Bureau of Land Management shall enter into cooperative agreements with the County for law enforcement and planning-related activities provided by the County and approved by the Secretary, regarding— (A)wilderness in the County designated by the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403); 
(B)cultural resources identified, protected, and managed pursuant to that Act;  (C)planning, management, and law enforcement associated with the Silver State OHV Trail designated by that Act; and 
(D)planning associated with land disposal and related land-use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to that Act (other than rights-of-way granted pursuant to that Act) and this Act..  (2)Availability of special account under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103 of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended— 
(A)in subsection (b)(3)— (i)in subparagraph (E), by striking ; and at the end and inserting a semicolon; 
(ii)in subparagraph (F), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(G)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction projects and wildfire prevention planning activities, particularly for pinyon-juniper-dominated landscapes, and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or any subsequent revisions or amendments to that plan.; and  (B)by adding at the end the following: 
 
(d)Cooperative agreementsThe Director of the Bureau of Land Management shall enter into cooperative agreements with the County for law enforcement and planning-related activities provided by the County and approved by the Secretary regarding— (1)wilderness in the County designated by this Act; 
(2)cultural resources identified, protected, and managed pursuant to this Act;  (3)planning, management, and law enforcement associated with the Silver State OHV Trail designated by this Act; and 
(4)planning associated with land disposal and related land-use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to this Act (other than rights-of-way granted pursuant to this Act) and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046)..  (b)Disposition of proceeds (1)Disposition of proceeds under Lincoln County Land Act of 2000Section 5(a)(2) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting and economic development after schools. 
(2)Disposition of proceeds under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103(b)(2) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended by striking and transportation and inserting transportation, and economic development.  (c)Modification of utility corridorThe Secretary of the Interior shall realign the utility corridor established by section 301(a) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2412) to be aligned as generally depicted on the map titled Proposed LCCRDA Utility Corridor Realignment and dated March 14, 2017, by modifying the map titled Lincoln County Conservation, Recreation, and Development Act (referred to in this subsection as the Map) and dated October 1, 2004, by— 
(1)removing the utility corridor from sections 5, 6, 7, 8, 9, 10, 11, 14, and 15, T. 7 N., R. 68 E., of the Map; and  (2)redesignating the utility corridor so as to appear on the Map in— 
(A)sections 31, 32, and 33, T. 8 N., R. 68 E.;  (B)sections 4, 5, 6, and 7, T. 7 N., R. 68 E.; and 
(C)sections 1 and 12, T. 7 N., 67 E.  (d)Final corrective patent in Clark County, Nevada (1)Validation of patentPatent number 27–2005–0081, issued by the Bureau of Land Management on February 18, 2005, is affirmed and validated as having been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert tortoise, other species, and the habitat of the desert tortoise and other species to increase the likelihood of the recovery of the desert tortoise and other species. 
(2)Ratification of reconfigurationThe process used by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the land described in paragraph (1), as depicted on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136), and the reconfiguration provided for in special condition 10 of the Corps of Engineers Permit No. 000005042, are ratified.  (e)Issuance of corrective patent in Lincoln County, Nevada (1)In generalThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, may issue a corrective patent for the 7,548 acres of land in Lincoln County, Nevada, depicted on the map prepared by the Bureau of Land Management titled Proposed Lincoln County Land Reconfiguration and dated January 28, 2016. 
(2)Applicable lawA corrective patent issued under paragraph (1) shall be treated as issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52).  (f)Conveyance to Lincoln County, Nevada, To support a landfill (1)In generalAs soon as practicable after the date of enactment of this Act, and subject to valid existing rights, at the request of Lincoln County, Nevada, the Secretary of the Interior shall convey without consideration under the Recreation and Public Purposes Act (43 U.S.C. 869 et seq.) to Lincoln County all right, title and interest of the United States in and to approximately 400 acres of land in Lincoln County, Nevada, more particularly described as follows: T. 11 S., R. 62, E., Section 25 E ½ of W ½; and W ½ of E ½; and E ½ of SE 1/4. 
(2)ReservationThe Secretary shall reserve to the United States the mineral estate in any land conveyed under paragraph (1).  (3)Use of conveyed landThe land conveyed under paragraph (1) shall be used by Lincoln County, Nevada, to provide a suitable location for the establishment of a centralized landfill and to provide a designated area and authorized facilities to discourage unauthorized dumping and trash disposal on environmentally-sensitive public land. Lincoln County may not dispose of the land conveyed under paragraph (1). 
(4)ReversionIf Lincoln County, Nevada, ceases to use any parcel of land conveyed under paragraph (1) for the purposes described in paragraph (3)— (A)title to the parcel shall revert to the Secretary of the Interior, at the option of the Secretary; and 
(B)Lincoln County shall be responsible for any reclamation necessary to restore the parcel to a condition acceptable to the Secretary of the Interior.  4.Mt. Moriah Wilderness, High Schells Wilderness, and Arc Dome Wilderness boundary adjustments (a)Amendments to the Pam White Wilderness Act of 2006Section 323 of the Pam White Wilderness Act of 2006 (16 U.S.C. 1132 note; 120 Stat. 3031) is amended by striking subsection (e) and inserting the following: 
 
(e)Mt. Moriah Wilderness adjustmentThe boundary of the Mt. Moriah Wilderness established under section 2(13) of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note) is adjusted to include— (1)the land identified as the Mount Moriah Wilderness Area and Mount Moriah Additions on the map titled Eastern White Pine County and dated November 29, 2006; and 
(2)the land identified as NFS Lands on the map titled Proposed Wilderness Boundary Adjustment Mt. Moriah Wilderness Area and dated January 17, 2017.  (f)High Schells Wilderness adjustmentThe boundary of the High Schells Wilderness established under subsection (a)(11) is adjusted— 
(1)to include the land identified as Include as Wilderness on the map titled McCoy Creek Adjustment and dated November 3, 2014; and  (2)to exclude the land identified as NFS Lands on the map titled Proposed Wilderness Boundary Adjustment High Schells Wilderness Area and dated January 19, 2017.. 
(b)Amendments to the Nevada Wilderness Protection Act of 1989The Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note) is amended by adding at the end the following:  12.Arc Dome Boundary adjustmentThe boundary of the Arc Dome Wilderness established under section 2(2) is adjusted to exclude the land identified as Exclude from Wilderness on the map titled Arc Dome Adjustment and dated November 3, 2014.. 
5.Implementation of White Pine County Conservation, Recreation, and Development Act 
(a)Disposition of proceedsSection 312 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3030) is amended— (1)in paragraph (2), by striking and planning and inserting municipal water and sewer infrastructure, public electric transmission facilities, public broadband infrastructure, and planning; and 
(2)in paragraph (3)— (A)in subparagraph (G), by striking ; and and inserting a semicolon; 
(B)in subparagraph (H), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following: 
 
(I)processing by a government entity of public land-use authorizations and rights-of-way relating to the development of land conveyed to the County under this Act, with an emphasis on authorizations and rights-of-way relating to any infrastructure needed for the expansion of the White Pine County Industrial Park under section 352(c)(2)..  (b)Conveyance to White Pine County, NevadaSection 352 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3039) is amended— 
(1)in subsection (a), by inserting not later than 120 days after the date of the enactment of the Nevada Lands Bill Technical Corrections Act of 2019 before the Secretary;  (2)in subsection (c)(3)(B)(i), by striking through a competitive bidding process and inserting consistent with section 244 of the Nevada Revised Statutes (as in effect on the date of enactment of the Eastern Nevada Economic Development and Land Management Improvement Act); and 
(3)by adding at the end the following:  (e)DeadlineIf the Secretary has not conveyed to the County the parcels of land described in subsection (b) by the date that is 120 days after the date of the enactment of the Nevada Lands Bill Technical Corrections Act of 2019, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the parcels of land.. 

